BURGESS, Judge,
concurring in result:
I concur completely with my colleagues on their analysis and conclusion concerning the first issue in this case. On the second issue, while I reach the same conclusion as does the majority, I have certain views concerning who is responsible to provide the opinion required by Articles 61, 65, and Paragraph 85, MCM, and how that person signifies concurrence in a prepared opinion.
The majority criticizes the manner in which the required advice was given to the convening authority in this case and in others. The majority also states that the statutory requirement is that there be advice of “a lawyer” in the “relationship of counsel and client” as a matter of record. Because of the criticism of the “chain of command” utilized in this case, I am concerned that the majority may be sanctioning the direct transmission of a legal staff assistant’s signed advice direct to the convening authority without obtaining the concurrence of the district legal officer. I cannot agree that such a direct transmission is permitted by the Code. Rather, I conclude that the district legal officer, must be involved in the advice and this involvement must be demonstrated by his signature on the advice or a signed endorsement setting forth his concurrence with the advice signed by an assistant or any differences of opinion he may have together with the reasons therefor.
In the context of this case, the initial question is whether any authority requires the preparation of the staff judge advocate or legal officer’s opinion. Because the *877Court of Military Appeals set aside the original convening authority’s action, the Commander, Third Coast Guard District, to whom the record was referred to carry out the order of the Court of Military Appeals, had to take convening authority action. Article 65, UCMJ, entitled “Disposition of records after review by the convening authority” does not by its literal terms apply to this situation. Nevertheless, Paragraph 85(a), MCM, states that, before acting on a record of a special court-martial involving a bad conduct discharge, a convening authority “will refer it to his staff judge advocate or legal officer for review and advice. See Articles 61 and 65.” Because of the clear intention of Congress to have the serious sentence of a bad conduct discharge reviewed by a “staff judge advocate”, I see no problem with the Manual setting up this procedure even though it is not expressly addressed by the code. The provisions of Article 61 require the convening authority in a general court-martial case to “refer the record to his staff judge advocate or legal officer”. By contrast, Article 65(c) which addresses the handling of non-BCD special court-martial records provides for review by a judge advocate or “law specialist or lawyer of the Coast Guard.” While the Code does not define “staff judge advocate”, Chief Judge Fletcher describes him as the “chief counsel for the given command”, whose task under Article 61 is to “render a formal expression of his judgment and advice to the convening authority as that officer’s chief legal expert.” United States v. Morrison, 3 M.J. 408, 410 (C.M.A. 1977). His characterization of the staff judge advocate is consistent with that of Judge Latimer in United States v. Kema, 10 U.S.C.M.A. 272, 27 C.M.R. 346 (1959), who concluded that Article 61 provides for review by the staff judge advocate “to gain the benefit of his legal knowledge together with his military experience.” He also acknowledged that the officer holding the position of staff judge advocate has been elevated to that position of responsibility because of his “sound judgment and professional competence.” Although the definition of a “legal officer” as “any commissioned officer of the Coast Guard designated to perform legal duties for a command” is not enlightening, the use of the word “his”, together with the realization that this responsible person is the equivalent of the Army “staff judge advocate”, demonstrates that Congress intended that the senior legal officer on the staff performing legal duties for the command be involved with the opinion in a positive way. The less stringent review requirement for non-BCD special court-martials, i. e. review by a law specialist, strengthens this conclusion. This district legal officer involvement can be as author and signer of the opinion; if the record is reviewed by a subordinate, as signer thereof; or, if prepared and signed by a subordinate, as endorser, appropriately confirming concurrence with that opinion. Any opinion of a subordinate legal staff member which does not have the concurrence of this “chief counsel” is, in my view, not in compliance with Article 61 and is, therefore, defective.
Because of my view of the Congressional intention in drafting Articles 61 and 65, I also disagree with the majority that Section 0119 of the Coast Guard Supplement to the Manual for Courts-Martial does not conflict with the statutory spirit or command. This Supplement section grants the convening authority the authority, in addition to that authority set forth in Paragraph 85(a), to designate in writing a junior officer to act as his “Legal Officer” in any particular case where the assigned district legal officer is disqualified for any reason from acting in that capacity. The first two choices of action, in Paragraph 85(a) i. e. referring the entire record to another general court-martial authority with a staff judge advocate or legal officer to review the record, and, second, requesting the assignment of a staff judge advocate or legal officer (presumably from another command), are designed to ensure that, as contemplated by Congress, review by that seasoned and experienced staff judge advocate or the legal officer will take place. The third choice permits the issuance of regulations to permit the forwarding of the record to the Judge Ad*878vocate General for review and advice. In my view, this alternative is not a license for assigning the record to an officer with any less experience than the staff judge advocate or legal officer.
Paragraph 5(b), MCM, permits the issuance of regulations by the Secretary of the Department to govern the devolution of command in case of death, disability or temporary absence. Assuming that paragraph’s application to the legal officer’s review function, I do not think that grant of authority can override the Congressional purpose expressed in Articles 61 and 65. Presumably, the individual next in seniority will have the requisite experience to act in the assigned legal officer’s stead or otherwise he would not be functioning in the “Acting” capacity. I think that the authority set forth in Paragraph 5(b) is limited to those situations where the named official is not present for duty and does not cover the situation where that individual is disqualified from acting. In my view, Section 0119 is unnecessary because Paragraph 85(a) provides a sufficient number of alternatives to obtain the necessary experience and should be utilized exclusively in case of disqualification of the district legal officer.
The last difference of opinion I have with the majority concerns the form in which the advice is to be given. Their apparent conclusion is that the district legal officer must sign the advice to avoid possible error. I have no argument with the majority that the district legal officer may use a staff assistant to prepare the opinion to be signed, after review, by the district legal officer. This, I think, is the preferred method of discharging this responsibility. However, I see no reason why the legal officer may not endorse an opinion prepared and signed by one of his assistants as long as he affirmatively states that he agrees with the opinion or, on the other hand, states any disagreement together with his reasons therefor. I agree that an endorsement “forwarded” does not express adoption or rejection but such noncommittal endorsements are easy to avoid. Where an endorsement method is chosen by the district legal officer, this action together with a proof of service upon defense counsel, must be taken early enough to comply with the dictates of Goode, supra.
Applying these principles to the case at hand, I agree that the advice provided defense counsel was not that of the staff judge advocate or legal officer and, therefore, there was no compliance with Goode.
I also agree with the majority’s disposition of the ease as expressed in paragraph VII.